arkNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raffel (20020082892) discloses a system and method relates to the field of managing sales forces information which providing transactional data over a network to sales force members (see the summary section).
Bliss (20070176796) discloses a local search and mapping for mobile devices.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-28 are allowed.  This communication is an Examiner's reasons for allowance in response to Applicant’s Argument and Remark filed on 07/28/2022. 
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses:
Claim 1, "…displaying in the GUI a plurality of icons depicted on the map and each corresponding to a geographic location of a potential sales target within the sales region, wherein a first subset of the plurality of icons each have at least one characteristic distinguishing it from a second subset of the plurality of icons and wherein the characteristic indicates a relatively higher sales potential for potential sales target in the first subset than those in the second subset and based on the predictive data.”
Claim 20, “ …plotting a route to be followed by a sales associate associated with the mobile device for potential sales targets, wherein the route prioritizes visits to those potential sales target in the first subset.”
Claim 22, “… generate a sales route to be followed by a sales associate associated with the mobile device, wherein the route prioritizes visits to those potential sales targets that have a relatively higher sales potential than other of the potential sales targets.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA X NGUYEN/Primary Examiner, Art Unit 3662